                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


AARON INFANTE-LEVY,                 CIV. NO. 19-00328 LEK-RT

                 Plaintiff,

     vs.

STATE OF HAWAII, UNIVERSITY OF
HAWAII AT MANOA, WILLIAM RYAN
CHAPMAN, PH.D., IN HIS OFFICIAL
CAPACITY ONLY AS DEAN OF THE
SCHOOL OF ARCHITECTURE,
UNIVERSITY OF HAWAII AT MANOA;
JOHN AND JANE DOES 1-100, DOE
AGENCIES 1-10, DOE CORPORATIONS
1-10, DOE ASSOCIATIONS 1-10,
DOE BUSINESS ENTITIES 1-10,

                 Defendants.


   ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

            On June 25, 2019 Plaintiff Aaron Infante-Levy

(“Plaintiff”) filed his Complaint for Declaratory and Injunctive

Relief and Damages (“Complaint”) and a Motion for Temporary

Restraining Order and Preliminary Injunction (“Motion”).1      [Dkt.

nos. 1, 2.]   An evidentiary hearing was held on September 6,

2019.



       The portion of the Motion requesting a temporary
        1

restraining order (“TRO”) was denied in an entering order filed
on June 28, 2019 (“6/28/19 EO”). [Dkt. no. 8.] Thus, only the
portion of the Motion seeking a preliminary injunction is
currently before this Court.
             Plaintiff alleges the defendants: denied his requests

for reasonable accommodations for his disability in the

readmission process; failed to engage in a good faith,

interactive process with Plaintiff when he sought readmission to

the doctor of architecture (“D.Arch”) program at the University

of Hawai`i at Mānoa (“UHM”); and improperly relied on

stereotypical assumptions that he could not complete the

program, instead of considering other indications of his

abilities.    [Complaint at ¶¶ 22-24.]   He brings claims for:

violations of Title II of the Americans with Disabilities Act of

1990 (“ADA”), 42 U.S.C. § 12102, et seq., and its implementing

regulations (“Count I”); and violations of Title V of the

Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C.

§ 794, et seq., and its implementing regulation (“Count II”).

In the instant Motion, Plaintiff seeks a preliminary injunction

requiring his immediate readmission to the D.Arch program.

             Plaintiff’s Motion is respectfully denied.   While it

is clear that Plaintiff has and continues to struggle with his

disability, and has made incredible progress in his educational

and professional endeavors in spite of difficult challenges, his

Motion must be denied because the evidence supports that he was

not dismissed from his educational program, but voluntarily

chose to withdraw, and because the denial of his application for

readmission was based on nondiscriminatory requirements.

                                   2
                              BACKGROUND

             In 2007, Plaintiff was accepted into the D.Arch

program, and he started in summer 2008.    [Decl. of Aaron

Infante-Levy (“Plaintiff Decl.”), filed 8/23/19 (dkt. no. 21),

at ¶ 7.]   Plaintiff has “been diagnosed with major depression

with a r/o of a bipolar variant and Post Traumatic Stress

Disorder.”    [Id. at ¶ 2 (emphasis omitted); Pltf. Decl., Exh. 1

(letter dated 2/14/19 from Michael R. Seskin, Ph.D.).]    There is

no evidence in the record contradicting Dr. Seskin’s diagnosis.

It is undisputed that Plaintiff is a person with a disability,

for purposes of the ADA,2 and the Rehabilitation Act.3    Plaintiff

received accommodations while enrolled in the D.Arch program

including, “at times a reduced course/work load, additional time

to complete assignments, withdrawal from classes without

penalty, and in the more extreme situations leaves of absence.”

[Pltf. Decl. at ¶ 8.]    Further, Defendant University of Hawai`i

and Defendant William Ryan Chapman, Ph.D., in his official


     2 For purposes of the ADA: “The term ‘disability’ means,
with respect to an individual — (A) a physical or mental
impairment that substantially limits one or more major life
activities of such individual[.]” 42 U.S.C. § 12102(1).

     3 For purposes of United States Code, Title 29, Chapter 16
of which Title V of the Rehabilitation Act – i.e., subchapter V
– is a part, “the term ‘individual with a disability’ means
. . . any person who has a disability as defined in section
12102 of Title 42.” 29 U.S.C. § 705(20)(B).



                                   3
capacity only as Dean of the School Architecture, University of

Hawai`i at Mānoa (“Dean Chapman” and collectively “Defendants”)

admit that the University of Hawai`i is subject to the ADA and

the Rehabilitation Act.   [Answer to Complaint for Declaratory

and Injunctive Relief and Damages, filed 7/26/19 (dkt. no. 15),

at ¶ 7.]

           Plaintiff completed his courses during the Summer 2008

and Fall 2008 terms, but withdrew from his Spring 2009 courses.

He completed his courses during Summer 2009, but withdrew from

his Fall 2009 and Spring 2010 courses.      [Decl. of Stephanie A.

Malin (“Malin Decl.”), filed 8/30/19 (dkt. no. 26), Exh. A

(Pltf.’s records with the Office of the Registrar) at

UH_000003.4]   Plaintiff was granted a leave of absence from

August 24, 2009 to May 15, 2010.       [Decl. & Direct Testimony of

Judith Stilgenbauer (“Stilgenbauer Decl.”), filed 8/30/19 (dkt.

no. 29), Exh. C2 (Pltf.’s School of Architecture academic file)

at UH_000050.5]

           Plaintiff did not enroll in courses during Fall 2010

or Spring 2011, and he withdrew from all of his Fall 2011

     4 Ms. Malin is the Assistant Registrar for UHM’s Office of
Admissions. [Malin Decl. at ¶ 1.]

     5 During the 2018-2019 academic year, Judith Stilgenbauer
was the School of Architecture’s Director of Graduate Studies
and Graduate Chair (“Graduate Chair Stilgenbauer”).
[Stilgenbauer Decl. at ¶ 1.]



                                   4
courses.   [Malin Decl., Exh. A at UH_000003.]   He was granted a

leave of absence from August 23, 2010 to May 14, 2011.

[Stilgenbauer Decl., Exh. C2 at UH_000050.]    Plaintiff did not

enroll in courses during Spring 2012.    [Malin Decl. Exh. A   at

UH_000003.]    Because Plaintiff did not enroll for the semester

after his Fall 2011 withdrawal, he was required to reapply for

admission.    See Decl. & Direct Testimony of Julienne K. Maeda,

Ph.D. (“Maeda Decl.”), filed 8/30/19 (dkt. no. 27), at ¶ 21.6

Plaintiff submitted a University of Hawai`i System Application

Form for readmission to the School of Architecture D.Arch

program in the 2013-2014 academic year, and he was granted

readmission, beginning in the Fall 2013 semester.    [Malin Decl.,

Exh. A at UH_000010-11 (application), UH_000025 (letter, dated

6/26/13 to Pltf. from Spencer Leineweber, FAIA, Professor and

Chair of Professional Programs).]

             In the interim, Plaintiff completed courses during

Fall 2012 and Spring 2013 through the extension program.    After

being readmitted to the D.Arch program, Plaintiff completed his

Fall 2013 courses.    However, he withdrew from all of his Spring

2014 courses.    [Malin Decl., Exh. A at UH_000003, UH_000005.]

Plaintiff was granted a leave of absence from January 13, 2014

     6 Dr. Maeda is UHM Graduate Division’s Associate Dean. She
is also UHM’s Deputy Title IX Coordinator for Graduate Students.
[Maeda Decl. at ¶ 1.]



                                   5
to May 17, 2014.   [Stilgenbauer Decl., Exh. C2 at UH_000050.]

Plaintiff completed one course each in Fall 2014 and Spring

2015, after taking an Incomplete in each course and subsequently

receiving a make-up grade.   [Id.; Malin Decl., Exh. A at

UH_000005.]

            Plaintiff did not enroll in any courses after Spring

2015.    [Malin Decl., Exh. A at UH_000005.]   He states he had a

“major depressive episode” during the 2015-2016 school year.

[Pltf. Decl. at ¶ 10.]   According to Plaintiff, during Spring

2015, he discussed the possibility of taking another medical

leave of absence with Professor Leineweber.    She informed him

that: he had reached UHM’s limit on medical leaves of absence;

and she was concerned that he would not meet the Graduate

Division’s deadline for him to complete the program.    [Id. at

¶ 20.]   Plaintiff states:

            [Professor] Leineweber proposed this strategy -
            that I withdraw my candidacy from the School of
            Architecture, focus on getting well, and then
            reapply. She said the School of Architecture
            would hold my application and supplementary
            application materials, and that reapplication
            would be a “formality” because my spot within the
            school would be “held” for me. [Professor]
            Leineweber asserted this was the best approach,
            because it would “pause the clock” of the
            ultimate graduation deadline; her hope was that
            once I rejoined the program, I’d be able to
            complete it in a timely manner with no further
            medical leaves of absence.




                                  6
[Id.]       Professor Leineweber kept notes about the discussions

that she had with Plaintiff.      See, e.g., Stilgenbauer Decl.,

Exh. C2 at UH_000124-26.      However, there is no note reflecting

the “strategy” that Plaintiff says she suggested to him.        See

Stilgenbauer Decl. at ¶ 20.       At the evidentiary hearing,

Plaintiff explained the lack of a note reflecting that

discussion by the fact that Professor Leineweber was a

minimalist.      Professor Leineweber passed away during the summer

of 2015.      [Pltf. Direct Decl. at ¶ 21.]

               After completing “a rigorous summer internship,”

during the summer of 2018, Plaintiff felt able to resume the

D.Arch program.      [Id.]   He learned that the School of

Architecture had not kept his application materials and that he

had to reapply for admission.      [Id. at ¶¶ 22-23.]   Plaintiff

submitted an application for the Spring 2019 semester.       [Maeda

Decl., Exh. B1.7]

I.      Plaintiff’s Application

               When Plaintiff was initially accepted into the D.Arch

program in 2008, and when he was readmitted in Fall 2013, the

D.Arch program was a seven-year program.      [Stilgenbauer Decl. at

¶¶ 4-5.]      However, as of Spring 2014, the seven-year program no


       The first page of Exhibit B1 is the Graduate Division
        7

Admissions Review Sheet for Plaintiff’s application. The
remainder of Exhibit B1 is the application.



                                     7
longer existed.   Instead, the D.Arch program was separated into

a 4-year, 120-credit-hour “B.Env.D degree” and a 3-year, 90-

credit-hour D.Arch degree.8     [Id. at ¶ 6.]   Students who do not

have a pre-professional bachelor’s degree, such as Plaintiff,

have to complete eighteen additional credit hours in

professional courses.   [Id.]    Also in Spring 2014, the D.Arch

program became part of the Graduate Division.      The D.Arch

program now follows the Graduate Division’s rules, including its

admissions rules.   [Id.]   Thus, when Plaintiff applied for

readmission for Spring 2019, he was required to satisfy the

admission criteria of both the Graduate Division and the D.Arch

program.   See Maeda Decl. at ¶ 12.    Plaintiff applied to the

three-year D.Arch program.    [Id. at ¶ 10.]




     8 Students who were enrolled in the D.Arch program at the
time of the separation were given the choice of opting out of,
or remaining in, the seven-year program. Students who opted out
transferred to the undergraduate program and had to apply for
admission into the graduate program. Students who chose to
remain in the seven-year program were required to complete the
program by Spring 2019. Most students transferred to the
undergraduate program, but students who were in the last three
years of the program remained in the program. [Stilgenbauer
Decl. at ¶ 7.] All currently enrolled students completed the
seven-year program “long before the deadline.” [Id.]
     In Spring 2014, when the D.Arch program was separated into
a four-year bachelor’s degree and a three-year doctoral degree,
Plaintiff was enrolled in the D.Arch program. See Stilgenbauer
Decl. at ¶ 6; Malin Decl., Exh. A at UH_000003. The record does
not reflect whether Plaintiff was advised about the transition
away from the seven-year program and.



                                   8
           The Graduate Division requires a minimum grade point

average (“GPA”) of 3.0 for admission.   The Graduate Division’s

Graduate Student Services office (“GSS”) conducts the initial

review of an application, then forwards the application to the

specific program for review.   GSS notes the applicant is

inadmissible if his GPA is below 3.0.   [Id. at ¶¶ 5-6.]    GSS

noted Plaintiff’s GPA for the last two years of his

undergraduate studies was 2.46 for 61 credit hours.   His GPA for

his graduate-level D.Arch classes was 2.84 for 36 credit hours,

and his GPA for his other graduate-level classes was 3.08 for 21

credit hours.   Thus, GSS noted that Plaintiff was inadmissible

because he did not meet the 3.0 GPA minimum.9   Maeda Decl.,

Exh. B1 at 1;10 see also Maeda Decl. at ¶ 13.   GSS did not

consider Plaintiff’s disability in making its determination.

[Maeda Decl. at ¶ 16.]

II.   Application Review and Appeal

           For an inadmissible applicant, if the specific program

supports the applicant, the program submits a petition to admit


      9Because Plaintiff’s GPA was below 3.0, the application
review process for applicants whose GPA was 3.0 or above is not
relevant to the instant Motion.

       Exhibit B1 consists of multiple parts that are not
      10

consecutively paginated. The citations to Exhibit B1 refer to
the page numbers assigned by the district court’s electronic
case filing system.



                                 9
the applicant and returns the application materials to GSS with

the petition.    The program’s only other option is to deny

admission.     If the program submits a petition to admit, a GSS

committee reviews the application.     If the committee disagrees

with the program’s petition, the application for admission is

denied.    If the committee agrees with the petition, the

application is sent back to the program, which can choose:

1) admission; 2) admission by exception; or 3) denial of

admission.11    [Maeda Decl. at ¶¶ 8-9.]

             An applicant may appeal the denial of admission to the

program to which he applied.    If an applicant who was

inadmissible because of his GPA appeals the denial of admission

and the program reverses the denial, the GSS review process is

completed.     Other than in those circumstances, the Graduate

Division generally honors the program’s decision on the appeal.

[Id. at ¶¶ 10-11.]

             After the GSS reviews an application for admission for

the D.Arch program, a committee of three School of Architecture

faculty members evaluates the application.    [Stilgenbauer Decl.

at ¶ 9.]   Each member chooses one of three recommendations to be


     11It is unclear when an application whose GPA is below 3.0
is eligible for admission, as opposed to admission by exception.
However, it appears that only the admission by exception process
is at issue in this case. See Stilgenbauer Decl., Exh. C1 at 3.



                                  10
submitted to the Graduate Chair – “‘high accept,’ ‘accept,’ or

‘deny.’”   [Id.]   Of the three committee members who reviewed

Plaintiff’s application, Clark E. Llewellyn, Lance Walters, and

Hyoung-June Park, only Professor Park recommended that Plaintiff

be admitted, and the admission would have been by exception.

Professor Park did not provide an explanation to support his

recommendation.    [Id. at ¶ 12; Stilgenbauer Decl., Exh. C1 at 1-

3.]   At the preliminary injunction hearing, Plaintiff testified

that he worked with Professor Park when he was enrolled in the

D.Arch program, and therefore Professor Park knew about

Plaintiff’s disability.

           In addition to the failure to meet the academic

standards: Professor Llewellyn noted Plaintiff’s “[w]ork is

limited at firms and [he] has some limited construction

experience” and he had a “[w]eak portfolio;” [Stilgenbauer

Decl., Exh. C1 at 1;] and Professor Walters noted Plaintiff had

“[v]ery limited design work . . . esp[ecially] design projects,”

which did “not speak to current ability or creative potential,”

[id. at 2].   Plaintiff himself testified at the hearing on the

Motion that the portfolio he submitted in support of his

application for readmission in 2018 was similar to what he

submitted in 2008.   In other words, except for the work

experience he had in the summer of 2018, many of the examples of



                                 11
Plaintiff’s work in his portfolio were ten or more years old.

See, e.g., Maeda Decl., Exh. B1 at 17, 20-24.

          Graduate Chair Stilgenbauer agreed with majority of

the committee members, and she voted to deny admission, noting

Plaintiff’s weak academic performance and failure to meet the

3.0 minimum GPA.   [Stilgenbauer Decl. at ¶ 13, Exh. C1 at 4-5.]

The Director of Graduate Admissions sent Plaintiff a denial

letter dated December 14, 2018.    [Stilgenbauer Decl., Exh. C1 at

6.]

          Plaintiff appealed the denial of his application to

Dean Chapman.   [Chapman Decl. at ¶ 3; Pltf. Direct Decl., Exh. 2

(letter of appeal dated 3/18/19).]     Dean Chapman consulted with

Graduate Chair Stilgenbauer.    [Stilgenbauer Decl. at ¶ 15.]

Dean Chapman agreed with the majority of the reviewing committee

and with Graduate Chair Stilgenbauer.     [Chapman Decl. at ¶ 4.]

He sent a letter to Plaintiff, dated April 16, 2019, affirming

the denial of admission.   [Id. at ¶ 6; Pltf. Decl., Exh. 3.]

The School of Architecture did not consider Plaintiff’s

disability during the application review process.    [Stilgenbauer

Decl. at ¶ 16; Chapman Decl. at ¶ 7.]

                               STANDARD

          This Court has described the standards that apply to a

motion for a preliminary injunction as follows:



                                  12
     “[I]njunctive relief is an extraordinary
     remedy that may only be awarded upon a clear
     showing that the plaintiff is entitled to
     such relief.” Winter v. Natural Res. Def.
     Council, Inc., 555 U.S. 7, 129 S. Ct. 365,
     376, 172 L. Ed. 2d 249 (2008). The standard
     for granting a preliminary injunction and
     the standard for granting a temporary
     restraining order are identical. See Haw.
     Cnty. Green Party v. Clinton, 980 F. Supp.
     1160, 1164 (D. Haw. 1997); Fed. R. Civ. P.
     65.

Sakala v. BAC Home Loans Servicing, LP, CV. No.
10–00578 DAE–LEK, 2011 WL 719482, at *4 (D.
Hawai`i Feb. 22, 2011) (alteration in original).

     A plaintiff seeking a preliminary injunction
     must establish that he is likely to succeed
     on the merits, that he is likely to suffer
     irreparable harm in the absence of
     preliminary relief, that the balance of
     equities tips in his favor, and that an
     injunction is in the public interest. Am.
     Trucking Ass’ns v. City of Los Angeles, 559
     F.3d 1046, 1052 (9th Cir. 2009) (quoting
     Winter v. Natural Res. Def. Council, Inc.,
     555 U.S. 7, 129 S. Ct. 365, 374, 172 L. Ed.
     2d 249 (2008)) (explaining that, “[t]o the
     extent that [the Ninth Circuit’s] cases have
     suggested a lesser standard, they are no
     longer controlling, or even viable”
     (footnote omitted)); see also Winter, 129 S.
     Ct. at 374–76 (holding that, even where a
     likelihood of success on the merits is
     established, a mere “possibility” of
     irreparable injury is insufficient to
     warrant preliminary injunctive relief,
     because “[i]ssuing a preliminary injunction
     based only on a possibility of irreparable
     harm is inconsistent with [the Supreme
     Court’s] characterization of injunctive
     relief as an extraordinary remedy that may
     only be awarded upon a clear showing that
     the plaintiff is entitled to such relief”).



                     13
          Painsolvers, Inc. v. State Farm Mut. Auto. Ins.
          Co., 685 F. Supp. 2d 1123, 1128–29 (D. Hawai`i
          2010) (footnote and some citations omitted)
          (alterations in original). . . .

Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 47 F. Supp.

3d 1069, 1075 (D. Hawai`i 2014) (alterations in Pac. Radiation)

(some citations omitted).

                            DISCUSSION

          In a case brought by a plaintiff who was allegedly

constructively dismissed from a university’s nurse anesthetist

program, the Ninth Circuit stated:

               To establish a prima facie case of
          disability discrimination, [the plaintiff] must
          show that (1) he is disabled, (2) he is
          “otherwise qualified,” to remain at [the
          university], meaning that he “can meet the
          essential eligibility requirements [] with or
          without reasonable accommodation,” (3) he was
          dismissed “solely because of [his] disability,”
          and (4) [the university] “receives federal
          financial assistance (for the Rehabilitation Act
          claim), or is a public entity (for the ADA
          claim).” Zukle v. Regents of Univ. of Cal., 166
          F.3d 1041, 1045 (9th Cir. 1999). Professional
          schools are not required to “lower or to effect
          substantial modifications of standards” to
          accommodate a person living with a disability.
          Se. Cmty. Coll. v. Davis, 442 U.S. 397, 413–14,
          99 S. Ct. 2361, 60 L. Ed. 2d 980 (1979) (holding
          that nursing school lawfully denied admission to
          applicant with hearing impairment).

Beemer v. Univ. of S. Cal., 755 F. App’x 714, 715 (9th Cir.

2019) (alterations in Beemer), cert. denied, No. 19-29, 2019 WL

4922634 (U.S. Oct. 7, 2019).   The analysis of a disabled

plaintiff’s rights and the defendant’s obligations under the ADA

                                14
is the same analysis under the Rehabilitation Act.       City of Los

Angeles v. AECOM Servs., Inc., 854 F.3d 1149, 1160 (9th Cir.)

(some citations omitted) (citing Zukle v. Regents of Univ. of

Cal., 166 F.3d 1041, 1045 n.11 (9th Cir. 1999)), as amended by,

864 F.3d 1010 (9th Cir. 2017), cert. denied sub nom., Tutor

Perini Corp. v. City of Los Angeles, 138 S. Ct. 381 (2017).

I.    Dismissal from the Program

             First, to the extent that Plaintiff’s disability

discrimination claim alleges that he was dismissed from the

D.Arch program because of his disability, Plaintiff is not

likely to succeed on the merits.        Plaintiff voluntarily chose to

withdraw from the program during the Spring 2015 semester, and

he did not attempt to reapply until 2018.       [Pltf. Decl. at

¶¶ 20-21; Malin Decl., Exh. A at UH_000003-06.]       He was not

dismissed.    Because a prima facie case of disability

discrimination requires all four elements, Beemer, 755 F. App’x

at 715, it is not necessary to address the other elements.

II.   Denial of Readmission to the Program

             Plaintiff also alleges that Defendants denied his

application for readmission to the D.Arch program for the Spring

2019 semester because of discrimination based on his disability.

Applying the Beemer analysis in the context of alleged

discrimination in UHM’s admissions process, Plaintiff must

establish that: 1) he is a person with a disability; 2) he was

                                   15
qualified for the D.Arch program, i.e., he met the program’s

essential admissions requirements, with or without reasonable

accommodation; 3) he was denied admission to the program, and

the denial was intentionally based solely upon his disability;

and 4) for purposes of a Rehabilitation Act claim, the

university receives federal funds or, for purposes of an ADA

claim , the university is a public entity.    See, e.g., Perez v.

Apollo Educ. Grp., Inc., No. 1:14-cv-00605-AWI-JLT, 2014 WL

2093704, at *3 (E.D. Cal. May 19, 2014) (citing Lovell v.

Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002); Duvall v. Cty. of

Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001)).

           Based on the evidence discussed supra, the first and

fourth elements of Plaintiff’s prima facie case are not in

dispute.   Thus, Plaintiff must establish that he is likely to

succeed on the merits of: the second element of his prima facie

case – that he was qualified for the D.Arch program; and the

third element of his prima facie case – his denial for

readmission was because he was intentionally discriminated

against based on his disability.     The evidence is clear.   When

he applied for readmission to the D.Arch program for Spring

2019, Plaintiff did not have the minimum 3.0 GPA required by the

Graduate Division.   Defendants contend that, because Plaintiff

did not “meet[] the academic and technical standards requisite

to admission” into the D.Arch program, he was not a qualified

                                16
individual with a disability.   See 34 C.F.R. § 104.3(l)(3); see

also Davis, 442 U.S. at 406 (“An otherwise qualified person is

one who is able to meet all of a program’s requirements in spite

of his handicap.”), modified by Alexander v. Choate, 469 U.S.

287, 301 (1985) (“The balance struck in Davis requires that an

otherwise qualified handicapped individual must be provided with

meaningful access to the benefit that the grantee offers.    The

benefit itself, of course, cannot be defined in a way that

effectively denies otherwise qualified handicapped individuals

the meaningful access to which they are entitled; to assure

meaningful access, reasonable accommodations in the grantee’s

program or benefit may have to be made.” (emphases added)).

          Plaintiff submits the ADA and the Rehabilitation Act

required Defendants to waive the 3.0 GPA requirement as a

reasonable accommodation for his disability.

          [U]nder Rehabilitation Act regulations,
          educational institutions are required to provide
          a disabled student with reasonable accommodations
          to ensure that the institution’s requirements do
          not discriminate on the basis of the student’s
          disability. See 34 C.F.R. § 104.44(a).
          Similarly, the ADA’s implementing regulations
          require a public entity to “make reasonable
          modifications in policies, practices, or
          procedures when the modifications are necessary
          to avoid discrimination on the basis of
          disability, unless the public entity can
          demonstrate that making the modifications would
          fundamentally alter the nature of the services,
          program, or activity.” 28 C.F.R. § 35.130(b)(7).
          The Supreme Court has made clear that an
          educational institution is not required to make

                                17
           fundamental or substantial modifications to its
           program or standards; it need only make
           reasonable ones. See Alexander v. Choate, 469
           U.S. 287, 300, 105 S. Ct. 712, 83 L. Ed. 2d 661
           (1985).

Zukle, 166 F.3d at 1046 (emphasis added).

           Plaintiff argues the 3.0 GPA requirement is not an

essential requirement because the Graduate Division and the

D.Arch program have exceptions to that requirement.    However,

the fact that admission by exception process allows applicants

with less than a 3.0 GPA to gain admission to the D.Arch program

does not support Plaintiff’s position that the denial of his

application constituted discrimination based on his disability.

First, Plaintiff’s argument that the minimum GPA requirement

should have been waived to accommodate his disability assumes

that he was otherwise qualified for the D.Arch program, but that

his disability rendered him unable to meet the minimum GPA

requirement.   When he was enrolled in the D.Arch program,

Plaintiff received what he describes as “educational

accommodations” at various times, including medical leaves of

absence, a reduced course load, additional time for assignments,

and the ability to withdraw from courses without incurring a

penalty.   [Pltf. Decl. at ¶¶ 8-9.]   In spite of these

accommodations, Plaintiff struggled to meet the academic

requirements for students in the D.Arch program and was placed



                                18
on academic probation on multiple occasions.12   [Stilgenbauer

Decl. at ¶¶ 21-24, Exh. C2 at UH000162, UH000134, UH000122.]

Plaintiff has not presented any evidence that other reasonable

accommodations for his disability existed and were not provided

to him while he was a student in the D.Arch program.    Thus,

while enrolled in the D.Arch program, Plaintiff was often unable

to meet the minimum academic requirements, even with reasonable

accommodations for his disability.

          Moreover, Plaintiff, as did other applicants whose

GPAs were below 3.0, had the opportunity to use other means to

show that he is capable of succeeding in the D.Arch program.

Besides his transcripts and the UHM application form,

Plaintiff’s application packet included: a Statement of

Interest, a resume, a portfolio, and three letters of

recommendation.   [Maeda Decl., Exh. B1 at 12-27.]   These

materials did not convince the majority of the reviewing

committee that Plaintiff could succeed in the D.Arch program.

This majority declined to recommend admission by exception, and

Graduate Chair Stilgenbauer and Dean Chapman agreed with their

assessment.   Plaintiff has not presented any evidence showing

that this assessment of his application packet was unreasonable

     12Students in the D.Arch program were required to obtain at
least a C grade in each class and to maintain a minimum
cumulative GPA of 3.0. [Stilgenbauer Decl. at ¶ 21.]



                                19
or incorrect.   Thus, UHM was not required to waive the 3.0 GPA

requirement as an accommodation for Plaintiff’s disability

because the admission by exception process existed to admit

applicants who did not have the required GPA but who presented

other indicia that they were qualified for the program.   Because

Plaintiff’s application did not contain other indicia that he

was qualified, he is not likely to succeed on the second element

of his prima case of disability discrimination, i.e. that he was

qualified for the D.Arch program.

          Further, Plaintiff has not shown that he is likely to

succeed on the third element of his prima facie case, i.e. that

he was intentionally excluded from the D.Arch program because of

his disability.   See, e.g., Stilgenbauer Decl. at ¶ 16 (“UHM

does not consider an applicant’s disability as a factor to admit

or deny admission.   At no time during the School of

Architecture’s review process of Plaintiff’s application was his

disability considered.”); Maeda Decl., at ¶ 16 (“At the time

Plaintiff’s application was reviewed by GSS, it was unaware of

Plaintiff’s disability.   GSS did not consider Plaintiff’s

disability in reviewing his application.”).   No evidence was

presented which contradicts Defendants’ testimony.

          Instead, Plaintiff argues UHM knew of his disability,

and it intentionally discriminated against him by refusing to

consider his disability as a factor relevant to the admission

                                20
criteria.   Plaintiff contends the ADA and the Rehabilitation Act

required UHM to affirmatively consider whether reasonable

accommodations would allow him to successfully complete the

D.Arch program, regardless of whether or not he met the standard

requirements for admission to the program.   Plaintiff’s argument

is misplaced.   UHM is required “to ensure that [its admission]

requirements do not discriminate or have the effect of

discriminating, on the basis of handicap, against a qualified

handicapped applicant.”   See § 104.44(a).   Plaintiff has

presented no evidence that the 3.0 GPA requirement and the

admission by exception process effectively discriminates against

qualified disabled applicants on the basis of their

disabilities.   The law does not require UHM to develop

accommodations that would allow the admission of an applicant

who does not meet the nondiscriminatory admission requirements.

Plaintiff therefore is not likely to succeed on the portion of

the third element of his prima case, which requires that he was

intentionally denied readmission to the D.Arch program because

of his disability.

            Insofar as Plaintiff is not likely to succeed on two

elements of his prima facie case, he has not established that he

is likely to succeed on the merits of his disability

discrimination claim under either the ADA or the Rehabilitation

Act.   Because the preliminary injunction analysis requires proof

                                 21
of all four elements, see Am. Trucking, 559 F.3d at 1052, it is

not necessary to address the other three elements of the

analysis.   Plaintiff has not established that he is entitled to

a preliminary injunction in this case.

                                CONCLUSION

            On the basis of the foregoing, the remaining portion

of Plaintiff’s Motion for Temporary Restraining Order and

Preliminary Injunction, filed June 25, 2019, is HEREBY DENIED.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAI`I, October 31, 2019.




AARON INFANTE-LEVY VS. STATE OF HAWAI`I, UNIVERSITY OF HAWAI`I
AT MANOA, ET AL; CV 19-00328 LEK-RT; ORDER DENYING PLAINTIFF'S
MOTION FOR PERELIMINARY INJUNCTION




                                    22
